Citation Nr: 0117475	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  99-11 616A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased evaluation for cystic acne to 
include rosacea with systemic manifestations of respiratory 
disorders (other than sinusitis and bronchitis) currently 
evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1958 to March 
1961.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a January 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia, which increased the veterans evaluation to 50 
percent for cystic acne based on the respiratory disorder(s) 
as systemic manifestations.  In March 2001, the veteran 
appeared at a personal hearing before the undersigned member 
of the Board in Washington, D.C.

At his March 2001 hearing, the veteran appeared to raise new 
claims concerning entitlement to service connection for 
Bowen's disease with sexual dysfunction and anxiety disorder, 
as secondary to the service connected disability of cystic 
acne.  These issues are hereby referred to the RO for 
appropriate action.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

This case must be remanded for further development of the 
record to include additional VA examinations, the assignment 
of separate ratings for the veteran's respiratory disorders, 
and 38 U.S.C.A. § 1151 development to include securing VA 
medical records.

Complete VA medical folder, to include all treatment leading 
to surgery in 1996, has not been included in the claims file.  
Therefore, additional development is required to ensure that 
all available, relevant medical evidence is included in the 
claims folder.

In addition, the veteran contends his cystic acne to include 
rosacea with systemic manifestations of respiratory disorders 
(sinusitis, bronchitis), is more severely disabling than 
contemplated by the assigned 50 percent evaluation in that 
his respiratory disorders (sinusitis and bronchitis) should 
be rated separately due to their severity.  In addition, the 
veteran testified in his March 2001 hearing that he did not 
have trouble breathing other than when he had a cold or 
pneumonia or respiratory infections until after he underwent 
surgery at the VA hospital in July 1996.  The veteran 
contends that after surgical shaving of rhinophyma he 
incurred additional respiratory disability to include nasal 
obstruction resulting in the inability to breath from his 
nose as well as sleep apnea.  By a rating decision dated 
February 2000, the veteran's claim for compensation under 
38 U.S.C.A. § 1151 was denied as not well grounded.  
Thereafter, the veteran submitted a VA Form 21-4138 
(Statement in Support of Claim) which was received by the RO 
in March 2000.  In this statement, the veteran indicated that 
he wished to pursue the rosacea claim as related to his acne 
and breathing.  This statement meets the requirements for a 
Notice of Disagreement with the denial of the February 2000 
claim under the provisions of 38 U.S.C.A. § 1151.  Based on 
the foregoing, appropriate action, including issuance of a 
statement of the case on this issue is therefore necessary on 
the issue of entitlement to compensation benefits under 
provisions of 38 U.S.C.A. § 1151 for respiratory 
disabilities.  38 C.F.R. § 19.26.  Although the Board in the 
past has referred such matters to the RO for appropriate 
action, the United States Court of Appeals for Veterans 
Claims (Court) has indicated that the proper course of action 
is to remand the matter to the RO.  Manlincon v. West, 12 
Vet. App. 238 (1999).  

Furthermore, during the pendency of the veteran's appeal but 
after the case was forwarded to the Board, the President 
signed the "Veterans Claims Assistance Act of 2000," Pub. 
L. No. 106-475 (2000) (to be codified at 38 U.S.C. §§ 5100-
5103A, 5106-7, 5126) (VCAA), which substantially modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  This 
liberalizing legislation is applicable to the veteran's 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should issue a Statement of 
the Case to the veteran and his 
representative addressing the issue of 
compensation for respiratory disability 
other than sinusitis and bronchitis under 
the provisions of 38 U.S.C.A. § 1151.  
The veteran and his representative should 
be clearly advised of the need to file a 
timely substantive appeal.  38 C.F.R. § 
20.302(b) (2000).

2.  The veteran should be requested to 
identify all sources of recent treatment 
received for his service connected 
disorders, to include respiratory 
disorders, and to also furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source he identifies.  
Copies of the medical records from all 
sources he identifies, including VA 
records (not already associated herein), 
should then be requested.  Complete 
records should also be obtained of the 
veteran's rhinophyma treatment as well as 
the hospital summaries, operative 
reports, doctors' orders, notes, and 
medication records for the July 1996 
surgical shaving of rhinophyma at the 
Martinsburg VA facility.  All records 
obtained should be added to the claims 
folder.

3.  The RO and any physicians to whom 
this case is assigned for examinations 
and a statement of medical opinion must 
read the entire remand.

4.  The veteran should be afforded a VA 
respiratory examination to determine the 
current disability associated with his 
bronchitis and sinusitis.  The claims 
folder and rating criteria should be made 
available to the examiner for review in 
conjunction with the examination.  All 
necessary tests, including pulmonary 
function tests, should be performed, if 
feasible, as determined by the examiner.  
A complete evaluation of the disabilities 
associated with the veteran's bronchitis 
and sinusitis should be given.  The 
factual basis for all medical opinions 
expressed should be indicated for the 
record.  After all necessary evaluation 
is completed, the examiner should address 
the following questions, to the best of 
his/her medical knowledge:

a.  Is there evidence of :

(1) Sinusitis detected by x-ray.  

(2) Sinusitis where there are one or two 
incapacitating episodes of sinusitis per 
year that require prolonged (lasting four 
to six weeks) antibiotic treatment, or; 
three to six non-incapacitating episodes 
of sinusitis per year characterized by 
headaches, pain, and purulent discharge 
or crusting.

(3) Sinusitis where there are three or 
more incapacitating episodes of sinusitis 
per year that require prolonged (lasting 
four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating 
episodes of sinusitis per year 
characterized by headaches, pain, and 
purulent discharge or crusting.

(4) Sinusitis following radical surgery 
with chronic osteomyelitis, or; near 
constant sinusitis characterized by 
headaches, pain and tenderness of 
affected sinus, and purulent discharge or 
crusting after repeated surgeries.  

A note to the rating criteria states that 
an incapacitating episode of sinusitis 
means one that requires bed rest and 
treatment by a physician.  38 C.F.R. § 
4.97, Diagnostic Codes 6510 through 6514 
(2000).

b. State the following pulmonary function 
test results for the veteran:

(1) Forced Expiratory Volume (FEV- 1), as 
a percentage of predicted value.

(2) Ratio of Forced Expiratory Volume in 
one second to Forced Vital Capacity (FEV-
1/FVC), as a percentage of predicted 
value.

(3) Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath 
Method [DLCO(SB)], as a percentage of 
predicted value.

(4) Maximum oxygen consumption, in 
milliliters/kilogram/minute (with 
cardiorespiratory limit).

5.  In conjuction with the examination of 
the veteran's sinuses, the examiner must 
review the veteran's medical history and 
records.  The examiner should direct 
special attention to the records of 
treatment and surgery conducted in July 
1996 at the VA facility at Martinsburg, 
West Virginia.  Then, the examiner should 
report all symptoms, and provide 
diagnoses of all respiratory disorders 
affecting the veteran.  Such tests as the 
examining physician deems appropriate 
should be performed.  After examining the 
veteran, the physician should express an 
opinion in response to the following 
questions:

a.  Is it at least as likely as not that 
the veteran's respiratory disabilities 
affecting the veteran's sinuses other 
than sinusitis and bronchitis, were 
caused by hospital care, medical or 
surgical treatment, or examination 
furnished the veteran in association with 
the surgical shaving of rhinophyma in 
July 1996?

b.  If so, was the proximate cause of the 
disability carelessness, negligence, lack 
of proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or an event not reasonably 
foreseeable?

6.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer any pertinent formal or informal 
guidance provided by the Department, 
including among others things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.

7.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.

8.  Upon completion of the above, the RO 
should review the evidence of record and 
enter its determination with respect to 
the veteran's claim regarding separate 
evaluations of his bronchitis and 
sinusitis.  In the event that the claim 
is not resolved to the satisfaction of 
the appellant, the RO must issue a 
supplemental statement of the case, a 
copy of which should be provided the 
veteran, and his representative.  After 
the veteran and his representative have 
been given an opportunity to submit 
additional argument, the case should be 
returned to the Board for further review.

No action is required of the veteran until he receives 
further notice.  The Board does not intimate any factual or 
legal conclusion as to any final outcome warranted in the 
appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




